Gilbert, J.
It is with extreme regret that I feel obliged to dissent from the judgment rendered by my esteemed colleagues. I am forced to dissent for the reason that, in my opinion, the manner of disposing of the case is clearly in violation of the principles *520ruled in our previous cases recently decided, and of decisions of the United States Supreme Court which we have stated this court would follow. Instead of a reversal, the judgment should have been a dismissal of the writ of certiorari. The uniform adherence to former decisions, until reviewed and overruled, is of more importance than the result of any single case.
At the beginning of the opinion concurred in by the majority it is said: “The sole question to be determined is whether the Court of Appeals, in affirming the judgment of the trial court in awarding a nonsuit, committed error.” In the first headnote, the majority of the court have said: “Whether such person, who, in such an emergency and in order to avoid being struck by the automobile, jumps toward the street-car and is injured thereby, was guilty of contributory negligence so as to defeat an action for damages, is a question of fad for the jury to determine.” [Emphasis mine.]' In the opinion it is explicitly stated the question is one of fact and “not a question of law.” As I view the case, it is simply an ordinary suit for damages based on personal injuries. After the plaintiff’s evidence was submitted, the court granted a nonsuit. Under the rules and previous decisions, this does not make a case which will authorize this court to grant a certiorari, nor, after granting a certiorari, to decide the question. The proper course would have been to dismiss the writ of certiorari, as improvidently granted. That has been repeatedly done in other eases, and the rule should be uniformly enforced. Certainly the rule should be as uniformly applied and enforced as the nature of the rule permits. The case has been decided on the theory that it involves a question of great gravity and importance to the public. And yet the majority explicitly state that only a question of fact for the jury is involved; that is, whether the injured party so contributed to the injury as to preclude a recovery.
In Lynch v. Southern Express Co., 146 Ga. 68, 71 (90 S. E. 527), this court discussed elaborately whether the direction of a verdict presented a question of law or a question of fact. The principle is the same whether the court directs a nonsuit or directs a verdict. In both instances, the court passes upon the question without submitting any issue to the jury. In the Lynch case the court was dealing with a certified question, and the question required this court to determine the difference between a *521question of fact and a question of law. The constitution of Georgia provides: “The Court of Appeals may at any time certify to the Supreme Court any other question of law concerning which it desires the instruction,” etc. This court said: “There can be no doubt that the words, ‘question of law/ as used in the constitution, considered abstractly or in connection with the context, were not intended to embrace a question of fact, or a mixed question of law and fact; the manifest object being to submit to the Supreme Court a definite question of law. The propriety of granting a nonsuit or of directing a verdict depends upon the effect to be given the evidence.” After citing numerous decisions of the Supreme Court of the United States, this court concluded the opinion concurred in by all the Justices: “We therefore conclude that no question of law is presented in the question.” In the Lynch case this court was construing the constitution as it existed prior to the amendment of 1916. The amendment, however, does not in any way change or alter the character of questions that may be certified by the Court of Appeals to the Supreme Court. Subsequently to the ratification of the amendment of 1916 this court, in L. & N. R. Co. v. Hood, 149 Ga. 829, 836 (102 S. E. 521), discussed the question of whether or not the amendment did make a change in the constitution in this respect. It was there said, all the Justices concurring: “The language of these two provisions as to the certification of questions to the Supreme Court for instruction is somewhat different, but we do not think it was the purpose of the legislature proposing this latter amendment to the constitution to change the character of the questions which might be certified to the Supreme Court.” Therefore the decision of this court that only questions of law can be certified still stands as binding upon this court. See, in this connection, English v. Rosenkrantz, 150 Ga. 817, 819 (105 S. E. 613); Clark v. Fire Assn., 159 Ga. 567 (126 S. E. 387).
From a consideration of the provisions of the constitution appertaining, and from decisions of this court construing the same, it is clear that the intention of the legislature was to permit a review by this court either by writ of certiorari or of certified questions of certain designated character pending in the Court of Appeals. Whether by certified question or by certiorari, it was never intended that litigants who had had the benefit of submitting their *522issues of fact to a jury and again to the trial judges, and then obtaining a review by the Court of Appeals, should have an additional review of facts by the Supreme Court. The additional view provided by the constitution is clearly restricted to issues of law unmixed with fact, and in a case of certiorari the issues of law must be of great gravity and public importance. In Jones v. Pacific Fire Insurance Co., 159 Ga. 248 (125 S. E. 470), we construed the constitutional provision to restrict certiorari to questions of law. And in that ease, when, after grant of certiorari, it was ascertained that the question was one of fact, the writ was dismissed on the ground that it was improvidently granted. In this we followed the practice of the United States Supreme Court. In L. & N. R. Co. v. Tomlin, 161 Ga. 749 (132 S. E. 90), we approved the Jones case, supra, and dismissed the writ of certiorari. It will be observed that the court, in the Lynch case, placed the granting of a nonsuit and the direction of a verdict on the same basis. It is not contended that in the granting of a nonsuit or the direction of a verdict there may not be incidental questions of law to be construed in order to properly weigh the evidence, but this necessarily forms mixed questions of law and fact. This is more or less true in every case. In Central of Ga. R. Co. v. Yesbik, 146 Ga. 620 (91 S. E. 873), dealing for the first time with the question of the granting of certiorari by this court, it was said: “Great caution will be exercised, and the writ issued only in cases involving questions of great public concern and in matters of gravity and importance.” Subsequently, in again dealing with the same question, we were called upon to decide whether the class of the cases spoken of in the Yesbilc case included questions involving issues of law or fact or both; and it was held that this court would grant certiorari only in cases involving questions of law of great public concern, etc., and if granted, and after argument and consideration of the ease it should be ascertained that only questions of fact were involved or that the questions of law were not questions of great gravity and importance, the writ would be dismissed. In that case the authorities on the question were collected and cited. L. & N. R. Co. v. Tomlin, supra.
Presiding Justice Evans, speaking for the entire court in the Yesbik case, said: “This court . . should be chary of action in respect to certiorari. . . It was not intended that in every case *523a complaining party should have more than one right of review.” Chief Justice Russell, speaking for the entire court in King v. State, 155 Co. 707, at p. 712 (118 S. E. 370), said: “It was not the purpose of the amendment of 1916 . . that such review was conferred upon all litigants as a matter of right. If this had been true, there would be little reason for the existence of the Court of Appeals,” etc. In the L. & N. case, supra, we approved and reiterated the solemn words of caution uttered by the U. S. Supreme Court in Layne v. Western Well Works, 361 U. S. 387 (43 Sup. Ct. 422, 67 L. ed. 712) : “It is very important that we be consistent in not granting the writ of certiorari except in cases involving principles the settlement of which is of importance to the public as distinguished from that of the parties, and in cases where there is a real and embarrassing conflict of opinion and authority between the circuit courts of appeal.” I can not bring myself to the conclusion that this court is justified, immediately after dismissing a case like the Tomlin case, to consider and decide an ordinary personal-injury damage suit where the only question was one of fact, that is, whether the injured person under the facts of the case was guilty of contributory negligence to such extent as to defeat a recovery. To my mind, the only safe and just procedure is for this court to pursue a uniform rule. Having adopted such a rule, it should not be abandoned except in the manner provided by law and the constitution of Georgia. I am authorized to say that Presiding Justice Beck concurs in this dissent.